Case: 2:20-cv-02845-EAS-KAJ Doc #: 43 Filed: 03/22/21 Page: 1 of 1 PAGEID #: 204




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JOHN GARD, et al.,
                                                 Case No. 2:20-cv-2845
               Plaintiffs,                       JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Kimberly A. Jolson
       v.

KENNETH SCHULZ, et. al.,

               Defendants.

                                            ORDER

       On January 11, 2021, this Court granted Plaintiffs’ motion to suspend the briefing schedule

on Defendant William Schultz’s motion to dismiss. (See ECF No. 36.) The Court indicated in the

January 11, 2021 Order that, until the bankruptcy proceedings in the Western District of Texas are

resolved, the Court would hold Defendant William Schultz’s motion to dismiss in abeyance. (Id.)

       Therefore, the Court DIRECTS the clerk to remove Defendant William Schultz’s Motion

to Dismiss from the Court’s pending motions list. (ECF No. 23.) The motion to dismiss will be

re-established on the Court’s pending motions list upon resolution of the bankruptcy proceedings,

consistent with the Court’s January 11, 2021 Order.

       IT IS SO ORDERED.



3/22/2021                                      s/Edmund A. Sargus, Jr.
DATE                                           EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE
